Guerry, J.
1. It was not error for the court to allow witnesses who had remained in the court-room to testify, although the rule for the sequestration of witnesses had been invoked. Such a witness who is in wilful disobedience of the order of the court may be attached for contempt, but he is not disqualified as a witness. “A party’s right to have the testimony of any witness, when material to the assertion of his rights, is, under the provisions of Code § 5858, unabridged, except by the exceptions therein specified, and is unaffected by § 1043 of the Penal Code which relates to the sequestration of witnesses.” Thomas v. State, 7 Ga. App. 615 (67 S. E. 707); May v. State, 90 Ga. 793 (17 S. E. 108) McWhorter v. State, 118 Ga. 55 (44 S. E. 873); Phillips v. State, 121 Ga. 358 (49 S. E. 290) ; Wallace v. Mize, 153 Ga. 374 (112 S. E. 724) ; Pope v. State, 42 Ga. App. 680 (157 S. E. 211).
2. The evidence supports the verdict, and there was no error in denying the motion for a new trial.

Judgment affirmed.


Broyles, O. J., amd MacIntyre, J., concur.